DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claims 1, 2, 3, 12, and 13)
(A) wherein the duration of the rise period is 0.1 nanoseconds or less, and the duration of the fall period is 0.15 nanoseconds or more, or 
(B) wherein a first time and a second time are in the rise period, the write pulse is a first intermediate potential at the first time, and a difference between the first potential and the first intermediate potential is 0.1 times a difference between the first potential and the second potential, the write pulse is a second intermediate potential at the second time, and a difference between the first potential and the second intermediate potential is 0.9 times the difference between the first potential and the second potential, a third time and a fourth time are in the fall period, the write pulse is the second intermediate potential at the third time, the write pulse is the first intermediate potential at the fourth time, and a second duration is longer than a first duration, the second duration being a difference between the third time and the fourth time, the first duration being a difference between the first time and the second time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/09/2021